DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 17-28, 30-31, 34-36, and 38 are currently pending.  Claims 1-2, 17, 19, 21-22, 25-26, 28, and 30 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 18, 20, 23-24, 27, 31, 34-36, and 38 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-2, 17-28, and 30) in the reply filed on Dec. 22, 2021 is acknowledged.  Applicant has elected Group I without traverse. Claims 31, 34-36, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply dated Dec. 22, 2021, applicants elected the following species without traverse:
Peptide Structure: SEQ ID NO: 4 (CYRSRKYTSWYVALKRC).
Salt: Acetate salt
Disease: radiation toxicity
Paragraph 7 of the restriction requirement dated Nov. 1, 2021 indicated that Applicants were required to identify the claims encompassing the elected invention (which includes the species election). However, in the reply dated Dec. 22, 2021, applicants did not specifically state which claims read on the elected species. It is noted that this discrepancy on applicants’ part could be grounds for mailing a notice 
Claims 18, 20, 23-24, and 27 have been withdrawn from consideration, as the species they recite do not read on Applicant’s elected species (disulfide cyclized CYRSRKYTSWYVALKRC (SEQ ID NO: 4)).

Information Disclosure Statement
The references cited on the information disclosure statements dated Jul. 13, 2021 and Aug. 11, 2020 were considered and have been made of record to the extent that each was provided.

Claim Objections
Claim 1 is objected to because of the following informalities:
The comma following the word “or” in lines 1 and 3 should be in front of the word “or” for proper structure and clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


Claims 2 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A.  As written, claim 2 can be interpreted in at least 2 ways. In particular, the final line of claim 2 recites “any combination thereof” following a list of 15 sets of amino acid substitutions of positional variables defined in terms of X1 – X15. “Any combination thereof” in context of the claim structure can be interpreted as limiting the amino acid sequence substitutions without limiting the order in which the amino acids are placed in sequence. This interpretation is reasonable since paragraph [0057] of the specification uses the language: “any combinations of one to fifteen substitutions over first to fifteenth positions of SEQ ID NO: 2 are envisioned”, SEQ ID NO: 2 is defined as both a fully defined sequence ([0020]); as well as a fully variable sequence (par. [0041]), SEQ ID NO: 5 allows for substitution of any naturally occurring amino acid in position X14, and SEQ ID NO:5 does not place any limitation on how many amino acids are substituted. Alternatively, “any combination thereof” in claim 2 could be interpreted as limiting both the amino acid substitution and the sequence order of the variables defined in terms of X1 – X15 SEQ ID NO: 2 ([0041]) and SEQ ID NO:5 ([0057]). 
B.  Further confounding the interpretation of the claims is the fact that that at least claims 2, 18, and 20 refer to certain X positions (e.g., X1, X2, etc.).  However, neither the claims nor the sequence listing for SEQ ID NO:2 define any positions as X positions. Therefore the claims are indefinite for this additional reason because the X positions are not defined. The definition in par. [0041] of the published application is noted, but it is not sufficient to properly define the X positions in the claim because it 1=Y (Tyr), but there are multiple Y (Tyr) residues in SEQ ID NO:2, any one of which could arbitrarily be designated as X1.  
In either interpretation the reference to “the peptide of claim 1”, which only allows up to three amino acid substitutions to SEQ ID NO: 2 appears to contradict the claim 2 language of “any combination thereof”, and neither interpretation properly defines the sequence of amino acids. In conclusion, the attempt to identify both a specific and a variable amino acid sequence as the same SEQ ID NO injects uncertainty into the meets and bounds of the claim set, and injects ambiguity which fails to properly define the scope of claim 2. 

The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).

Peptide Sequence Claim Interpretation
The Office generally interprets claims comprising SEQ ID NOs in the following manner: "comprising a sequence of SEQ ID NO: 1" requires only the minimal sequence segment (i.e. a dimer or 2mer) of SEQ ID NO: 1; "comprising the sequence of SEQ ID NO: 1" requires the full-length sequence with 100% identity to SEQ ID NO: 1 with or without any N-/C-terminal additions; "consisting of an amino acid sequence of SEQ ID NO: 1" encompasses any sequence of two or more amino acids fully contained within SEQ ID NO: 1 and potentially excluding other amino acid sequences; "consisting of the amino acid sequence of SEQ ID NO: 1" is limited to the sequence of the amino acids as specified by SEQ ID NO: 1, and nothing more or less; "an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" is any sequence of two or more amino acids fully contained within SEQ ID NOs: 1, 2, or 3; and "the amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.  However, it is noted that any of these interpretations may differ based on the specific claim language/structure of any given claim.  

Priority
The application claims priority as a 371 national stage application of PCT/US2019/017790, filed Feb. 13, 2019; and claims priority to provisional application 62/629,722, filed Feb. 13, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 17, 19, 21-22, 25-26, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OKUNIEFF, US 20110207663 A1; Pub: Aug. 25, 2011, on IDS; as evidenced by, VLIEGHE, Synthetic therapeutic peptides: science and market; Drug Discovery Today, Vol. 15, 41-56; Pub: January 2010.
Regarding claims 1, 2, 17, 19, 21-22, 25-26, 28, and 30, Okunieff discloses a modified human FGF peptide sequence: CYRSRKYSSWYVALKRC (SEQ ID NO: 1), which is 100% consistent with instant SEQ ID NO: 3 (CYRSRKYSSWYVALKRC); as well as, pharmaceutical compositions, pharmaceutically acceptable salts (acetate as evidenced by Vlieghe, FDA approved peptides Table 2) and buffered solutions at physiological pH of SEQ ID NO: 1. (claims 1 and 3; [0083]-[0087].) Okunieff also teaches conservative amino acid substitution of serine with threonine ([0073], Tables 1 and 2). This teaching applied to SEQ ID NO: 1 results in CYRSRKYTSWYVALKRC (instant SEQ ID NO: 4). Instant SEQ ID NO: 4 comprises YRSRKYTSWYVALKR (instant SEQ ID NO: 2)([0020]); and SEQ ID NOs: 5 (wherein: X1=tyrosine; 2=arginine; X3=serine; X4=arginine; X5=lysine; X6=tyrosine ;X7=threonine v. serine; X8=serine; X9=tryptophan; X10=tyrosine; X11=valine; X12=alanine; X13=leucine; X14=lysine; and X15=arginine) with cysteine residues having been added to both the N and C terminal ends. Finally, Okunieff teaches D-amino acids and cyclization via cysteine residues to constrain peptide conformations ([0082]). 
Thus, Okunieff anticipates claims 1, 2, 17, 19, 21-22, 25-26, 28, and 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 17, 19, 21-22, 25-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over OKUNIEFF, US 20110207663 A1; Pub: Aug. 25, 2011, on IDS; as evidenced by: VLIEGHE, Synthetic therapeutic peptides: science and market; Drug Discovery Today, Vol. 15, 41-56; Pub: January 2010.
Regarding claims applicants’ elected species of acetate salt, Okunieff discloses a modified human FGF peptide sequence: CYRSRKYSSWYVALKRC (SEQ ID NO: 1), which is 100% consistent with instant SEQ ID NO: 3 (CYRSRKYSSWYVALKRC); as well as pharmaceutically acceptable salts (acetate as evidenced by Vlieghe, FDA approved peptides Table 2) and buffered solutions at physiological pH ([0086]) of SEQ ID NO: 1 (claims 1 and 3). Okunieff also teaches conservative amino acid substitution of serine with threonine ([0073], Tables 1 and 2). This teaching applied to SEQ ID NO: 1 results in CYRSRKYTSWYVALKRC (instant SEQ ID NO: 4). Instant SEQ ID NO: 4 comprises YRSRKYTSWYVALKR (instant SEQ ID NO: 2)([0020]); and SEQ ID NOs: 5 (wherein: X1=tyrosine; X2=arginine; X3=serine; X4=arginine; X5=lysine; X6=tyrosine ;X7=threonine v. serine; X8=serine; X9=tryptophan; X10=tyrosine; X11=valine; X12=alanine; X13=leucine; X14=lysine; and X15=arginine) with cysteine residues having been added to both the N and C terminal ends. Finally, Okunieff teaches D-amino acids and cyclization via cysteine residues to constrain peptide conformations ([0082]).
Regarding claim 28 and 30, Acetate buffers and salts are commonly used in pharmaceutical compositions comprising peptides, as evidenced by Vlieghe; which discloses several pages of FDA approved acetate salts of various peptides (pgs. 42-51, Table 2).
Therefore, one of ordinary skill applying the teachings of Okunieff at the time of filing would have found both the elected species: cyclized CYRSRKYTSWYVALKRC (SEQ ID NO: 4), and its acetate salt to be obvious over Okunieff. 
Thus, the elected species, acetate salt of disulfide cyclized CYRSRKYTSWYVALKRC (SEQ ID NO: 4); as well as, the entire scope of the instant claim set is rendered obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 17, 19, 21-22, 25-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 8,871,900 B2 (‘900) in view of OKUNIEFF, US 20110207663 A1; Pub: Aug. 25, 2011, on IDS; as evidenced by, VLIEGHE, Synthetic therapeutic peptides: science and market; Drug Discovery Today, Vol. 15, 41-56; Pub: January 2010 and PFORTMUELLER, Acetate-buffered crystalloid fluids: Current knowledge, a systematic review, Journal of Critical Care, 96-104; Pub: 2016.

Claim 1 of ‘900 recites the isolated peptide comprising the amino acid sequence CYRSRKYSSWYVALKRC (SEQ ID NO: 1); and claim 3 of ‘900 recites a pharmaceutically acceptable salt thereof.

Regarding claims 1, 2, 17, 19, 21-22, and 25-26, 28,and 30, Okunieff discloses a modified human FGF peptide sequence: CYRSRKYSSWYVALKRC (SEQ ID NO: 1), which is 100% consistent with instant SEQ ID NO: 3 (CYRSRKYSSWYVALKRC); as well as pharmaceutically acceptable salts (acetate as evidenced by Vlieghe, FDA approved peptides Table 2) and buffered solutions at physiological pH ([0086]) of SEQ ID NO: 1 (claims 1 and 3). Okunieff also teaches conservative amino acid substitution of serine with threonine ([0073], Tables 1 and 2). This teaching applied to SEQ ID NO: 1 results in CYRSRKYTSWYVALKRC (instant SEQ ID NO: 4). Instant SEQ ID NO: 4 comprises YRSRKYTSWYVALKR (instant SEQ ID NO: 2)([0020]); and SEQ ID NOs: 5 (wherein: X1=tyrosine; X2=arginine; X3=serine; X4=arginine; X5=lysine; X6=tyrosine ;X7=threonine v. serine; X8=serine; X9=tryptophan; X10=tyrosine; X11=valine; X12=alanine; X13=leucine; X14=lysine; and X15=arginine) with cysteine residues having been added to both the N and C terminal ends. Finally, Okunieff teaches D-amino acids and cyclization via cysteine residues to constrain peptide conformations ([0082]).
Regarding claim 28 and 30, Acetate buffers and salts are commonly used in pharmaceutical compositions comprising peptides, as evidenced by Vlieghe; which discloses several pages of FDA approved acetate salts of various peptides (pgs. 42-51, Table 2) and Pfortmueller teaches acetate as the conjugate base of acetic acid (p.97, Section 2).
Therefore, one of ordinary skill applying the teachings of Okunieff at the time of filing would have found disulfide bond cyclized CYRSRKYTSWYVALKRC (SEQ ID NO: 4), and its acetate salt to be obvious over Okunieff.
Thus, the entire scope of the instant claim set – including an acetate salt of disulfide cyclized CYRSRKYTSWYVALKRC (SEQ ID NO: 4) – is rendered obvious.

Conclusion

Claims 1-2, 17, 19, 21-22, 25-26, 28, and 30 are rejected.  No claims are currently allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658